Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1, 16-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-22 and 25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 21-22 and 25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/08/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with David Hibler on 08/11/2021.
The application has been amended as follows: 
Claims 8, 12-13, 26-29 and 31-33 are canceled.
Claim 1 has been amended to delete the phrase “, or at least one additional apyrase gene” in line 2.
Claim 17 has been amended to delete the phrase “or at least one additional apyrase gene” in lines 2-3.
Claim 18 has been amended to delete the phrase “or at least one additional apyrase gene” in line 2.
Claim 19 has been amended to delete the phrase “or at least one additional apyrase gene” in lines 2-3.
Claim 21 has been amended to delete the phrase “or at least one additional apyrase gene” in line 3.
Claim 22 has been amended to delete the phrase “or the additional apyrase gene” in line 2.
Claim 25 has been amended to delete the phrase “or the at least one additional apyrase gene” in line 3, and the phrase “and the at least one additional apyrase gene” in line 9.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims are deemed to be free of the prior art.  The closest prior art is Windsor et al. (US 20020160915 A1), but Windsor et al. does not disclose or teach an apyrase with the sequence of SEQ ID NO:2 and this sequence does not otherwise appear to be obvious in view of the teachings of the prior art.  The claims  are reasonably interpreted as requiring a polypeptide with the full length of the sequence of SEQ ID NO:2 or, in Claim 5, the full length of the sequence of SEQ ID NO:4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES LOGSDON/Examiner, Art Unit 1662